Citation Nr: 1815836	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-26 701	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for a right leg or ankle disability.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a right knee disability, to include as secondary to a lumbar spine disability.

4.  Entitlement to service connection for a left knee disability, to include as secondary to a lumbar spine disability.

5.  Entitlement to service connection for bilateral hearing loss disability.

6.  Entitlement to service connection for tinnitus.

7.  Entitlement to an initial compensable rating for a left ankle disability.

8.  Entitlement to a total disability rating based on individual unemployability (TDIU).

9.  Entitlement to special monthly compensation (SMC) based on Aid and Attendance/Housebound.


REPRESENTATION

Veteran represented by:	Robert Brown, attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his Wife


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran had active air service from June 1968 until February 1977.  He also served in the Army National Guard and Army Reserves, with active duty for training (ACDUTRA) and Inactive Duty for Training (INACDUTRA) during various periods from July 1980 until September 1998.

This case comes before the Board of Veterans' Appeals (Board) on appeal from July 2012, July 2013, and September 2014 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

In connection with this appeal, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge in August 2017 and accepted that hearing in lieu of an in-person hearing before a member of the Board.  A transcript of that hearing has been associated with the claims file. 

The issues of entitlement to a TDIU and entitlement to SMC are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT


1.  At his August 2017 Board hearing, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal of the issues of entitlement to service connection for a right leg disability and of entitlement to an initial compensable rating for a left ankle disability.

2.  Bilateral hearing loss and tinnitus are etiologically related to the Veteran's acoustic trauma sustained in active service.

3.  A back disability is etiologically related to the Veteran's trauma sustained during a period of INACDUTRA.

4.  Right and left knee disabilities were caused or chronically worsened by service-connected back disability.


CONCLUSIONS OF LAW

1.  The criteria for the withdrawal of the issues of entitlement to service connection for a right leg disability and of entitlement to an initial compensable rating for a left ankle disability have been met.  38 U.S.C. § 7105 (b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).

2.  Bilateral hearing loss disability was incurred in active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2017).

3.  Tinnitus was incurred in active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).

4.  The criteria for service connection for a lumbar spine disability have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.6, 3.102, 3.303 (2017).

5.  The criteria for service connection for a bilateral knee disability have been met.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawals 

An appeal may be withdrawn by the appellant or by his or her authorized representative, in writing or on the record at a hearing, at any time before the Board promulgates a decision in the matter.  38 C.F.R. § 20.204 (2017).  A withdrawal of an appeal is effective when received.  38 C.F.R. § 20.204 (b)(3) (2017).

At his August 2017 videoconference hearing, the Veteran state that he wished to withdraw the appeal of the issues of entitlement to service connection for a right leg disability and of entitlement to an initial compensable rating for a left ankle disability.  As the Veteran has withdrawn the appeal of those issues, the Board does not have jurisdiction to decide them.

Service Connection for Bilateral Hearing Loss Disability and Tinnitus

The Veteran has asserted that he has bilateral hearing loss disability and tinnitus that is etiologically related to noise exposure during active service.  Specifically, the Veteran testified that he was exposed to loud noises from aircrafts and trucks.  A review of the Veteran's DD Form 214 shows that his military occupational specialty (MOS) during service was vehicle operator and dispatcher.  Also, as noted above, the Veteran served in the United States Air Force.  Therefore, the Board finds that the Veteran's reported noise exposure during active service is consistent with the facts and circumstances of his service.  Accordingly, the Board concedes that the Veteran sustained acoustic trauma during active service.  

Service treatment records (STRs) do not show that the Veteran had tinnitus or bilateral hearing loss disability for VA purposes at any time during his active service.  However, the Veteran is competent to report that he first experienced symptoms of bilateral hearing loss disability and tinnitus while he was in active service and that those symptoms have continued since that time.  Heuer v. Brown, 7 Vet. App. 379 (1995); Falzone v. Brown, 8 Vet. App. 398 (1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  Moreover, the Board finds the Veteran to be credible in that respect. 

The Veteran was afforded a September 2012 VA audiology evaluation.  At that time, the Veteran described the noise exposure noted above.  The examiner diagnosed tinnitus and the Veteran was shown to have bilateral hearing loss disability for VA purposes.  See 38 C.F.R. § 3.385 (2017).  The VA examiner opined that the Veteran's hearing loss and tinnitus were less likely than not incurred in or caused by the Veteran's claimed in-service injury, event, or illness.  In this regard, the examiner noted that the Veteran had normal hearing during active service and also had post-service occupational noise exposure.  The examiner also noted that the Veteran's nonservice-connected diabetes could have impacted his hearing acuity.

The Board finds the September 2012 VA audiology opinion to be inadequate for adjudication purposes.  In this regard, the examiner did not give appropriate consideration to the Veteran's lay statements regarding in-service noise exposure, and the onset and continuity of his symptoms.  Further, the presence of post-service occupational noise exposure is not a sufficient rationale to support a finding that hearing loss was not also caused by in-service noise exposure.  As the opinion is not adequate, it cannot serve as the basis of a denial of entitlement to service connection.
	
Also of record is an October 2014 independent audiology report.  In that report, the Veteran's private audiologist noted that the Veteran reported noise exposure in the form of jet engine noise.  The Veteran was also noted to report experiencing ringing in his ears.  The Veteran's private audiologist found that the Veteran's exposure to jet engines during service caused severe injury to the hearing cells in his ears.  The Veteran's private audiologist also noted that a review of the Veteran's in-service audiograms showed that he had a continued worsening of his hearing in the high-frequencies, which was classic for noise induced hearing loss.  

Therefore, the Board finds that the preponderance of the evidence is for the claim. Accordingly, entitlement to service connection for bilateral hearing loss disability and tinnitus is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Entitlement to service connection for a lumbar spine disability

The Veteran has asserted that he has a lumbar spine disability that is etiologically related to service.  Specifically, the Veteran testified that he was injured while obtaining a physical examination.  The Board notes that the Veteran has been diagnosed with lumbar spondylosis, and intervertebral disc syndrome.

The record reflects that the Veteran was examined on March 7, 1998, during a period of INACDUTRA.  Importantly, the Veteran complained of back pain shortly thereafter.  In fact, there is an April 1998 notation that the Veteran believed that he was injured during the above rectal examination.

Further, as discussed above, the Veteran provided an October 2014 independent medical examination report.  In that report, the doctor noted that the Veteran felt pain in the middle of his back as he stood up after an in-service rectal examination.  Further, the doctor noted that a few days after the rectal examination, the Veteran underwent a magnetic resonance imaging scan (MRI) and was informed that he had a herniated disc.

Ultimately, the doctor appeared to associate the Veteran's current back disability with his in-service examination.  In that regard, the doctor stated that as the Veteran bent over he had increased pressure on his lumbar spine.  When he stood up, the deranged discs in his back caused impingement of the spinal nerves down his legs.  

The Board finds that the October 2014 independent medical examination is the most probative evidence of record.  The examiner examined the Veteran and reviewed the Veteran's medical and service records.  Further he relied on his own expertise, knowledge, and training when drafting his report.  

Therefore, the Board finds that the evidence for and against the claim is at least in equipoise and as such, reasonably doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for a back disability is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service Connection for Right and Left Knee Disabilities

The Veteran has his right and left knee disabilities are secondary to his back disability.  

Initially, the Board notes that the Veteran has been diagnosed with bilateral knee arthralgia.

In the same October 2014 independent medical examination report noted above, the doctor did opine that the Veteran's right and left knee disabilities are related to his back disability.  Specifically, the doctor reported that after the Veteran's back disability, he began to have shooting pains down his legs.  He reported that the Veteran had weakness in his legs, that have caused him to fall, and that the Veteran developed difficulty standing and walking.  Importantly, the doctor stated that the Veteran's knees were very unstable from his back.  Further, the doctor stated that the loss of the motor nerves and strength in his legs from his back disc impinging those nerves caused weakness of the muscles in his sides, which resulted in severe weakness and laxity of the knees, antalgic gait, traumatic arthritis, instability, and the subsequent knee surgeries.

The Board finds that the October 2014 independent medical examination report is the most probative evidence of record.  The examiner examined the Veteran and reviewed the Veteran's medical and service records.  Further he relied on his own expertise, knowledge, and training when drafting his report.  T

Therefore, the Board finds that the evidence for and against the claim is at least in equipoise and as such, reasonably doubt must be resolved in favor of the Veteran.  Accordingly, entitlement to service connection for right and left knee disabilities is warranted.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Entitlement to service connection for a right leg disability is dismissed.

Entitlement to a compensable initial disability rating for a left ankle disability is dismissed.

Entitlement to service connection for bilateral hearing loss disability is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for a low back disability is granted.

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for a left knee disability is granted.


REMAND

The Veteran is seeking entitlement to a TDIU based on his service-connected disabilities.  In the decision above, the Board has granted service connection for bilateral hearing loss disability, tinnitus, low back, right knee, and left knee disabilities, which could impact the decision on TDIU; thus, the AOJ should address the issue of entitlement to a TDIU in light of this new development.

In the event that the ratings assigned for the service-connected disabilities do not cause the Veteran to meet the schedular criteria for assignment of a TDIU, the Board concludes that the facts of this case meet the criteria for submission of the Veteran's claim to the Director of Compensation Service for consideration of entitlement to a TDIU on an extraschedular basis.  Therefore, remand for that purpose is warranted.

Similarly, as the AOJ's implementation of the Board's decision granting entitlement to service connection for the various disabilities noted above may impact the decision on SMC based on A&A/housebound, a remand is warranted as to that issue.

Accordingly, the case is REMANDED for the following action:

1.  Promulgate the Board's decision granting entitlement to service connection for bilateral hearing loss disability, tinnitus, a back disability, a right knee disability, and a left knee disability.

2.  After implementing the Board's decision granting service connection for bilateral hearing loss disability, tinnitus, a back, a right knee disability, and a left knee disability and assigning an initial rating for those disabilities, conduct any necessary development and readjudicate the issues of entitlement to a TDIU and of entitlement to SMC.  

3.  If the rating and effective dates assigned for the disabilities do not cause the Veteran to meet the schedular criteria for assignment of a TDIU, refer the claim to the Director of Compensation Service, for consideration of whether a TDIU on an extraschedular basis pursuant to 38 C.F.R. § 4.16 (b) is warranted.

4.  Then, readjudicate any remaining claims on appeal.  If a decision is adverse to the Veteran, issue a supplemental statement of the case and allow appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
Kristin Haddock
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


